DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings of 11/02/2022 are accepted as formal. 

Claim Objections
Claims 6, 8, 12, 13, and 18 are objected to because of the following informalities:  
Claims 6, 12, and 18 respectively recite, “the rotary shaft” which is clear in light of the specification to be the rotary shaft of the motor/actuator, and should be – a rotary shaft--. 
Claim 8, in line 1, recites, “wherein comprising:”, which appears to be intended as –comprising:--. 
Claim 13, in line 8, recites, “connectors of the plurality of connectors are surround a central axis” which should be -- each of the plurality of connectors surround a central axis--. 
Claim 13, in lines 9-10, recites “a center point of the connector at the second base”, which following the explanations of the invention from the Interview Summary of 09/14/2022, should be –a center point of the plurality of connectors at the first base--. For example, the discussed instant figs. 16 show the second base 432 and head portion frame 416 (i.e., corresponding to “first base” and “head region” of Claim 13, line 4) and show the center point at the intersection of base 432 and line L. 
Claim 13, in lines 10-11, recites “the second base is configured to pivot about the pivot shaft”, which following the explanations of the invention from the Interview Summary of 09/14/2022, is now understood to be intended as –the first base is configured to pivot about the pivot shaft--.  For example, the discussed instant figs. 16 show first base 331 fixed to trunk portion frame 318 and second base 432 fixed to head portion frame 416, where base 432 and head 416 are pivoted about shaft 321 (i.e., corresponding to the language of claims 14, 17, and 18) and are moved by connecting mechanism 333 along line L (i.e., corresponding to the language of claim 16). 

Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, 7-9, 11, 13-14, 16-17, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hongo (US 11,230,018).
Regarding the claims, Hongo discloses: 
1. A robot comprising: a first region (area of 230); a second region (area of 240); a first base (230) fixed to the first region; a second base (240) fixed to the second region; a connector (150) connecting the first base (230) and the second base (240), wherein the connector (150) is movable (col. 20, lines 22-27) to change a distance between the first base and the second base, and the connector (150) comprises: a pivot shaft (Ax0, passing through rotational central point Q) parallel to a central axis (by fig. 16, there is an unshown imaginary line parallel to axis Ax0 in the center of arms 150, where the line passes through a point in the approximate location of 241b) of the connector (150), wherein the pivot shaft (Ax0) is spaced from a center point (by fig. 16, unshown point in the approximate location of 241b) of the connector (150) at the second base (240), and the second base (240) is configured to pivot (col. 15, lines 26-32; col. 20, lines 55-59) about the pivot shaft (Ax0); and a driver (user, col. 20, lines 63-67) configured to drive the connector.  

    PNG
    media_image1.png
    770
    670
    media_image1.png
    Greyscale

2.  The robot according to claim 1, wherein the pivot shaft (Ax0) is a yaw shaft (yaw, col. 15, lines 26-32; col. 20, lines 55-59) of the second region.  
 4. The robot according to claim 1, wherein the driver (user, col. 20, lines 63-67) is configured to drive the connector (150) to move the second base (240) along the central axis (i.e., along or parallel to Ax0).  
5. The robot according to claim 1, wherein the connector (150) comprises a plurality of linking mechanisms (150a, 150b, 150c) for adjusting a roll and a pitch (col. 15, lines 26-32; col. 20, lines 55-59) of the second region.  
7. The robot according to claim 1, wherein the first region is a trunk portion (i.e., the unmovable portion), the second region is a head portion (i.e., the movable portion) spaced from the first region in a first direction (fig. 16), and the pivot shaft (Ax0) is spaced from the central axis (parallel to Ax0) in a second direction perpendicular to the first direction (fig. 16).  
8. A robot wherein comprising: a first region (area of 230); a second region (area of 240); a first base (230) fixed to the first region; a second base (240) fixed to the second region; a connector (150) connecting the first base (230) and the second base (240), wherein the connector (150) is configured to adjust a distance between the first base and the second base along a central axis (parallel to Ax0) of the connector (150); and a driver (user, col. 20, lines 63-67) configured to drive the connector (150); and a pivot shaft (Ax0) parallel to the central axis, wherein the second base (240) is configured to pivot around the pivot shaft (Ax0), and the pivot shaft (Ax0) is parallel to the central axis as a yaw shaft of the second region, and is spaced from a center point (by fig. 16, unshown point in the approximate location of 241b) of the connector (150) at the second base (240).   
9. The robot according to claim 8, wherein the first region is a trunk portion (i.e., the unmovable portion), the second region is a head portion (i.e., the movable portion) spaced from the first region in a first direction (fig. 16), and the pivot shaft (Ax0) is spaced from the central axis (parallel to Ax0) in a second direction perpendicular to the first direction (fig. 16).  
11. The robot according to claim 8, wherein the connector comprises a plurality of linking mechanisms (150a, 150b, 150c) for adjusting a roll and a pitch (col. 15, lines 26-32; col. 20, lines 55-59) of the second region.  
13. A robot comprising: a head region (area of 240, i.e. the movable portion); a body region (area of 230, i.e. the unmovable portion); a first base (240) fixed to the head region; a second base (230) fixed to the body region; a plurality of connectors (150a, 150b, 150c) connecting the first base (240) and the second base (230), wherein each of the plurality of connectors (150a, 150b, 150c) is movable to change a distance between the first base and the second base, and connectors of the plurality of connectors (150a, 150b, 150c) are surround a central axis (unshown axis parallel to Ax0); a pivot shaft (Ax0) parallel to the central axis, wherein the pivot shaft (Ax0) is spaced from a center point (by fig. 16, unshown point in the approximate location of 241b) of the connector (150a, 150b, 150c) at the second base (examined as 240), and the second base (examined as 240) is configured to pivot about the pivot shaft (Ax0); and a driver (user, col. 20, lines 63-67) configured to drive each of the plurality of connectors.  
14. The robot according to claim 13, wherein the pivot shaft (Ax0) is a yaw shaft of the head region (area of 240).  
16. The robot according to claim 13, wherein the driver (user, col. 20, lines 63-67) is configured to drive the plurality of connectors (150) to move the first base (240) along the central axis.  
17. The robot according to claim 13, wherein the driver (user, col. 20, lines 63-67) is configured to drive the plurality of connectors (150) for adjusting a roll and a pitch (col. 15, lines 26-32; col. 20, lines 55-59) of the head region (area of 240).  
19. The robot according to claim 13, wherein the head portion is spaced from the body region in a first direction (fig. 16), and the pivot shaft (Ax0) is spaced from the central axis (unshown axis parallel to Ax0, passing through a point in the approximate location of 241b) in a second direction perpendicular to the first direction (fig. 16).  
20. The robot according to claim 13, wherein the first base (230) comprises a plurality of projections (231a, 231b, 231c), and each projection of the plurality of projections (231a, 231b, 231c) is attached to a corresponding connector (150a, 150b, 150c) of the plurality of connectors.
22. The robot according to claim 1, wherein the central axis (parallel to Ax0) extends through the first base (230) and the second base (240).

Claims 1, 6, 13, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (JP 2002178278).
Regarding the claims, Kojima discloses: 
1. A robot comprising: a first region (area of 4); a second region (area of 3); a first base (4) fixed to the first region; a second base (3) fixed to the second region; a connector (1, 2, 5-7) connecting the first base (4) and the second base (3), wherein the connector (1, 2, 5-7) is movable (via motors 6, 7) to change a distance between the first base (4) and the second base (3), and the connector (1, 2, 5-7) comprises: a pivot shaft (2) parallel to a central axis (longitudinal axis of 6) of the connector (1, 2, 5-7), wherein the pivot shaft (2) is spaced from a center point (1) of the connector (1, 2, 5-7) at the second base (3), and the second base (3) is configured to pivot about the pivot shaft (2); and a driver (6) configured to drive the connector.  

    PNG
    media_image2.png
    805
    983
    media_image2.png
    Greyscale

6. The robot according to claim 1, further comprising an actuator (7) for pivoting the second base (3) around the rotary shaft (shaft of 7) to adjust a yaw (col. 15, lines 26-32; col. 20, lines 55-59) of the second region.  
13. A robot comprising: a head region (area of 3); a body region (area of 4); a first base (3) fixed to the head region; a second base (4) fixed to the body region; a plurality of connectors (1, 2, 5) connecting the first base (3) and the second base (4), wherein each of the plurality of connectors is movable (via 6, 7) to change a distance between the first base (3) and the second base (4), and connectors of the plurality of connectors are surround a central axis (longitudinal axis of 6); a pivot shaft (2) parallel to the central axis, wherein the pivot shaft (2) is spaced from a center point (1) of the connector (1, 2, 5) at (the scope of “at” includes “near”) the second base (4), and the second base (4) is configured to pivot (fig. 2) about the pivot shaft (2); and a driver (6) configured to drive each of the plurality of connectors (1, 2, 5).  
18. The robot according to claim 13, further comprising an actuator (7) for pivoting the first base (3) around the rotary shaft (shaft of 7) to adjust a yaw of the head region (area of 3).  
21. The robot according to claim 1, further comprising a gear (8) connected to an outer periphery (figs. 1B, 2, 3) of the second base (3), wherein the gear (8) extends around less than an entirety (figs. 1B, 2, 3) of the second base (3). 

Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 10-0806126).
Regarding claim 8, Choi discloses: 
8. A robot wherein comprising: a first region (area of top 11); a second region (area of bottom 11); a first base (top 11) fixed to the first region; a second base (bottom 11) fixed to the second region; a connector (353) connecting the first base (11) and the second base (11), wherein the connector (353) is configured to adjust a distance between the first base and the second base along a central axis (y-axis shown in fig. 8) of the connector (353); and a driver (unshown controller for driving control of motor 51) configured to drive the connector (353); and a pivot shaft (22) parallel to the central axis, wherein the second base (bottom 11) is configured to pivot around (fig. 8) the pivot shaft (22), and the pivot shaft (22) is parallel to the central axis as a yaw shaft of the second region, and is spaced (fig. 6) from a center point (111) of the connector (353) at the second base (11).   

    PNG
    media_image3.png
    489
    461
    media_image3.png
    Greyscale

12. The robot according to claim 8, further comprising an actuator (51) for pivoting the second base (11) around the rotary shaft (shaft of 51) to adjust a yaw of the second region.  

Claim Rejections - 35 USC § 103
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2002178278), in view of Morimoto (JP 2018008318), as evidenced by Hu et al. (KR20-2010-0006989).
Regarding claims 3 and 15, Kojima shows, in fig. 1A, a humanoid robotic head with the movable structures of lips 3 and 4 which are adjacent to the remaining structures of the robotic face. However, Kojima is silent regarding an outer skin covering the first region, the second region and the connector, wherein an elasticity of a first portion of the outer skin corresponding to the connector is greater than an elasticity of a second portion the outer skin.  
As evidenced by Hu, robotic skins were commonly made of silicone with only one hardness; the engineering problem of avoiding monotonous movements in facial expressions when moving the robotic facial skin was known in the art; and there existed a need in the art, prior to the time of effective filing, for a method of moving the skin in a slightly different way for each muscle (see second page of translation, second paragraph in Description of Embodiments). 
	The invention of Morimoto provides a deformable skin structure which uses a movable linkage 7 to change facial expressions of a robot (e.g., figs. 3-4) and which allows a natural motion and appearance while maintaining strength and stability (abstract). Morimoto teaches a skin 2 with a first layer 4 and a second layer 5, where the hardness of the second layer 5 is softened and the thickness of the second layer 5 varies (see fig. 3) in order to imitate the natural appearance of cheek swelling and wrinkling of the first layer. One of ordinary skill in the art would recognize, by the laws of physics, that the elasticity of layers 3-4 is greater than layers 3-4 and 5. Therefore, Morimoto teaches an outer skin (2) covering a first region (fig. 2 shows lower portion), a second region (fig. 2 shows upper region), and a connector (7), wherein an elasticity of a first portion (portions of 2 without layer 5) of the outer skin (2) corresponding to (the first portion corresponds to 7 insomuch as the designed motion of the skin 2, which is caused by motion of 7, is effected by the local absences of layer 5) the connector (7) is greater than an elasticity of a second portion (portions of 2 with layer 5) of the outer skin (2). 
	Therefore, as evidenced by Hu, one of ordinary skill in the art prior to the time of effective filing would have been motivated to combine the deformable skin structure of Morimoto with the robotic structure of Kojima, in order to realize a robot with skin that moves in a slightly different way for each muscle, for the expected benefit of natural motion and appearance while maintaining strength and stability.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-0806126), in view of Morimoto (JP 2018008318), as evidenced by Hu et al. (KR20-2010-0006989).
Regarding claim 10, Choi shows, in fig. 1, the robotic structures of humanoid facial features; but is silent explicitly regarding an outer skin covering the first region, the second region and the connector, wherein an elasticity a first portion of the outer skin corresponding to the connector is greater than an elasticity of a second portion the outer skin.  
As evidenced by Hu, robotic skins were commonly made of silicone with only one hardness; the engineering problem of avoiding monotonous movements in facial expressions when moving the robotic facial skin was known in the art; and there existed a need in the art, prior to the time of effective filing, for a method of moving the skin in a slightly different way for each muscle (see second page of translation, second paragraph in Description of Embodiments). 
	The invention of Morimoto provides a deformable skin structure which uses a movable linkage 7 to change facial expressions of a robot (e.g., figs. 3-4) and which allows a natural motion and appearance while maintaining strength and stability (abstract). Morimoto teaches a skin 2 with a first layer 4 and a second layer 5, where the hardness of the second layer 5 is softened and the thickness of the second layer 5 varies (see fig. 3) in order to imitate the natural appearance of cheek swelling and wrinkling of the first layer. One of ordinary skill in the art would recognize, by the laws of physics, that the elasticity of layers 3-4 is greater than layers 3-4 and 5. Therefore, Morimoto teaches an outer skin (2) covering a first region (fig. 2 shows upper portion), a second region (fig. 2 shows lower region), and a connector (7), wherein an elasticity of a first portion (portions of 2 without layer 5) of the outer skin (2) corresponding to (the first portion corresponds to 7 insomuch as the designed motion of the skin 2, which is caused by motion of 7, is effected by the local absences of layer 5) the connector (7) is greater than an elasticity of a second portion (portions of 2 with layer 5) of the outer skin (2). 
	Therefore, as evidenced by Hu, one of ordinary skill in the art prior to the time of effective filing would have been motivated to combine the deformable skin structure of Morimoto with the robotic structure of KR, in order to realize a robot with skin that moves in a slightly different way for each muscle, for the expected benefit of natural motion and appearance while maintaining strength and stability.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/02/2022, with respect to the rejections of the claims in view of Ilch have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Hongo, Kojima, and Choi. Please see the body of the rejection, above, for explanations of the pertinence of the respective prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2010/0286828) shows, in the respective figures, a robot comprising: a first region; a second region; a first base (262) fixed to the first region; a second base (263) fixed to the second region; a connector (261, 271) connecting the first base and the second base, wherein the connector is movable to change a distance between the first base and the second base, and the connector comprises: a pivot shaft (265) parallel to a central axis (272) of the connector, wherein the pivot shaft (265) is spaced from a center point (267) of the connector at the second base, and the second base (263) is configured to pivot about the pivot shaft (265); and a driver configured to drive the connector.  

    PNG
    media_image4.png
    586
    578
    media_image4.png
    Greyscale

Jackson (EP 2653281) discusses a method for fabricating an artificial skin 780 for a robot, where the skin 780 has a surface 614 with holes corresponding to offsets 616; and shows skin 300 with surface 316 having holes.

    PNG
    media_image5.png
    846
    1324
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658